 





Exhibit 10.4



EXECUTION VERSION





 



AMENDMENT NO. 1 TO THE AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This AMENDMENT NO. 1 TO THE AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
(the “Amendment”) is entered into on October 21, 2013, by and between Global
Eagle Entertainment Inc., a Delaware corporation (the “Company”), and the
parties named on the signature pages hereto (collectively referred to
hereinafter as the “Holders”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Holders, among others, entered into an Amended and
Restated Registration Rights Agreement dated as of January 31, 2013 (the
“Agreement”); and

 

WHEREAS, the Company and the Holders desire to amend the Agreement as provided
in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants,
promises and agreements hereinafter set forth, the mutual benefits to be gained
by the performance thereof, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and accepted, the
parties to this Amendment, intending to be legally bound, hereby agree as
follows:

 

Section 1. Defined Terms. Capitalized terms used herein, unless otherwise
defined herein, have the meanings ascribed to them in the Agreement.

 

Section 2. New Defined Terms. The parties hereby agree to amend Section 1.1 to
the Agreement to add the following new defined terms, in alphabetical order, as
follows:

 

“Convertible Note” means the convertible promissory note issued to PAR as of
October 21, 2013.

 

“Existing Resale Registration Statement” has the meaning specified in Section
1.2(a).

 

“New Resale Registration Statement” has the meaning specified in Section 1.2(a).

 

“Original Resale Registration Statement” has the meaning specified in Section
1.2(a).

 



 

 

 

“PAR Secondary Registrable Securities” means those shares of Non-Voting Common
Stock issued pursuant to the conversion of the Convertible Note.

 

“Post-Effective Amendment” has the meaning specified in Section 1.2(a).

 

Section 3. Amendment to Definition of PAR Registrable Securities. The definition
of “PAR Registrable Securities” in Section 1.1 is deleted in its entirety and
replaced with the following text:

 

“PAR Registrable Securities” means the Registrable Securities issued to PAR and
its affiliates pursuant to the Merger Agreement, the Stock Purchase Agreement,
the Equity Backstop Agreement and the shares of Common Stock issuable upon
conversion of the shares of Non-Voting Common Stock issuable upon conversion of
the Convertible Note.

 

Section 4. Amendment to Definition of Registrable Securities. The definition of
“Registrable Securities” in Section 1.1 is deleted in its entirety and replaced
with the following text:

 

“Registrable Securities” means (i) all shares of Common Stock of the Company
held by any Holder, (ii) all shares of Common Stock of the Company issued or
issuable upon the conversion, exercise or exchange of any other equity security
of the Company held by any Holder, including without limitation, (A) any
warrants to purchase shares of Common Stock and any shares of Non-Voting Common
Stock of the Company, including the PAR Secondary Registrable Securities and (B)
any warrants originally exercisable for shares of capital stock of Row 44, Inc.,
which warrants, pursuant to the terms of the Merger Agreement, are now, or may
be, exercisable for shares Common Stock, (iii) all shares of Common Stock issued
to any Holder in connection with any stock split, stock dividend,
recapitalization or similar event (including without limitation, any shares of
Common Stock issued or issuable upon conversion of any shares of Non-Voting
Common Stock issued to any Holder in connection with any stock split, stock
dividend, recapitalization or similar event), and (iv) any shares of Common
Stock issued or issuable upon the exercise of any equity security of the Company
that is issuable upon conversion of any working capital loans in an amount up to
$500,000 made to the Company by any Holder; provided, however, that as to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (a) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) such securities shall have been
otherwise transferred, new certificates for such securities not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (c) such securities shall have ceased to be
outstanding; (d) such securities have been sold to, or through, a broker, dealer
or underwriter in a public distribution or other public securities transaction;
or (e) such securities (other than with respect to the Founder Registrable
Securities, the PAR Registrable Securities or the Registrable Securities issued
to Putnam Capital Spectrum Fund and Putnam Equity Spectrum Fund and their
affiliates) shall be eligible for sale pursuant to Rule 144 (or any similar rule
or regulation then in force).

 



2

 

 

Section 5. Amendment to Section 1.2(a). Section 1.2(a) is deleted in its
entirety and replaced with the following text:

 

“Registration Statement Covering Resale of Registrable Securities. The Company
shall prepare and file or cause to be prepared and filed with the SEC, no later
than seven (7) Business Days after January 31, 2013, a Registration Statement
for an offering to be made on a continuous basis pursuant to Rule 415 of the
Securities Act registering the resale from time to time by Holders of all of the
Registrable Securities held by the Holders (the “Original Resale Registration
Statement”) and, in the event that the Convertible Note converts into shares of
Non-Voting Common Stock, the Company shall prepare and file either (a) a new
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 of the Securities Act registering the resale from time to time by
Holders of all of the Registrable Securities issuable upon conversion of such
shares of Non-Voting Common Stock held by the Holders (a “New Resale
Registration Statement”) or (b) a post-effective amendment (a “Post-Effective
Amendment”) to that certain registration statement on Form S-3 of the Company
(SEC File No. 333-188121) (the “Existing Resale Registration Statement”)
(collectively with the Original Registration Statement, the “Resale Shelf
Registration Statement”). The Resale Shelf Registration Statement shall be on
Form S-3 or another appropriate form permitting registration of such Registrable
Securities for resale by such Holders. The Company shall use reasonable best
efforts to cause the Original Resale Registration Statement to be declared
effective under the Securities Act on or prior to February 14, 2013, provided
that if the Original Resale Registration Statement is not declared effective on
or prior to February 14, 2013, then the Company shall use its reasonable best
efforts to cause the Original Resale Registration Statement to be declared
effective as soon as possible thereafter and in any event within seventy-five
(75) days after the date of January 31, 2013, and to keep the Original Resale
Shelf Registration Statement effective under the Securities Act at all times
until the expiration of the Effectiveness Period. The Company shall prepare and
file with the SEC any New Resale Registration Statement or Post-Effective
Amendment no later than thirty (30) days after the Maturity Date (as defined in
the Convertible Note) (the “Filing Date”). The Company shall use reasonable best
efforts to cause any New Resale Registration Statement or Post-Effective
Amendment, as the case may be, to be declared effective under the Securities Act
within thirty (30) days following the Filing Date, provided that if such New
Resale Registration Statement or Post-Effective Amendment, as the case may be,
is not declared effective on or prior to such thirtieth day, then the Company
shall use reasonable best efforts to cause such New Resale Registration
Statement or Post-Effective Amendment, as the case may be, to be declared
effective as soon as possible thereafter and in any event within seventy-five
(75) days after the Filing Date, and to keep the New Resale Registration
Statement or Post-Effective Amendment, as the case may be, effective under the
Securities Act at all times until the expiration of the Effectiveness Period.”

 

Section 6. Amendment to Section 1.2(e)(iii). Section 1.2(e)(iii) is deleted in
its entirety and replaced with the following text:

 

“If the managing underwriter in an Underwritten Takedown advises the Company and
the Requesting Holder that, in its view, the number of shares of Registrable
Securities requested to be included in such underwritten offering exceeds the
largest number of shares that can be sold without having an adverse effect on
such offering, including the price at which such shares can be sold (the
“Maximum Offering Size”), the Company shall include in such underwritten
offering, up to the Maximum Offering Size, first, as many of the Registrable
Securities not including the Registrable Securities issuable upon conversion of
the PAR Secondary Registrable Securities, requested to be included by all
Selling Holders (and allocated pro rata among such Selling Holders on the basis
of the relative number of Registrable Securities, not including the Registrable
Securities issuable upon conversion of the PAR Secondary Registrable Securities,
held by each such Selling Holder at such time (it being understood that for the
purposes of calculating the relative number of Registrable Securities held by
any Selling Holder, in the event such Selling Holder owns any security of the
Company that may be converted, exercised or exchanged into Registrable
Securities, the relative number of Registrable Securities held by such Selling
Holder shall be determined as if such Selling Holder exercised such equity
security on a cashless exercise basis or converted such equity security,
exclusive in each such instance of the PAR Secondary Registrable Securities)) as
can be included without adversely affecting such distribution by all Selling
Holders; and second, as many of the Registrable Securities issuable upon
conversion of the PAR Secondary Registrable Securities that PAR has requested be
included as can be included without adversely affecting such distribution.”

 



3

 

 

Section 7 Amendment to Section 1.3. Section 1.3 is deleted in its entirety and
replaced with the following text:

 

“Piggyback Rights. If the Company proposes to register any of its shares of
Common Stock (other than any registration for the account of the Company of
securities issued pursuant to any employee benefit plan or in any acquisition by
the Company), the Company will include in such registration all Registrable
Securities held by the Holders requested to be so included; provided, however,
that if, in the case of an underwritten offering, the managing underwriter
informs the Company that the number of shares held by the Holders requested to
be included exceeds the amount which can be sold in such offering without
adversely affecting the distribution of the shares being offered, the Company
shall include, first, all of the shares the Company has proposed to register;
second, as many of the Registrable Securities not including the Registrable
Securities issuable upon conversion of the PAR Secondary Registrable Securities
(pro rata based on the number of Registrable Securities, not including the
Registrable Securities issuable upon conversion of the PAR Secondary Registrable
Securities, that each Holder has requested be included in such underwritten
offering and the aggregate number of Registrable Securities, not including the
Registrable Securities issuable upon conversion of the PAR Secondary Registrable
Securities, that the Holders have requested to be included in such underwritten
offering), as can be included without adversely affecting such distribution;
third, as many of the Registrable Securities issuable upon conversion of the PAR
Secondary Registrable Securities that PAR has requested be included in such
underwritten offering as can be included without adversely affecting such
distribution; and, fourth, any other shares of Common Stock proposed to be
included in such offering; provided, however, that in no event may less than
one-third of the total number of shares of Common Stock to be included in such
underwritten offering be made available for Registrable Securities.”

 



4

 

 

8. Effect of Amendment. Except as explicitly amended by the terms of this
Amendment, the terms of the Agreement shall remain in effect and are unchanged
by this Amendment.

 

[Signature Page Follows]

  

5

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed, all as of the day and year first above written.

 

 

 



  COMPANY:       GLOBAL EAGLE ENTERTAINMENT INC.       By: /s/ Michael Pigott  
Name:   Michael Pigott   Title:    Vice-President, Legal Affairs              
HOLDERS:       GLOBAL EAGLE ACQUISITION LLC         By: /s/ James A. Graf  
Name: James A. Graf   Title: Vice President, CFO, Treasurer and Secretary      
  PAR INVESTMENT PARTNERS, L.P.       By: PAR Group, L.P., its general partner  
      By: PAR Capital Management, Inc., its general partner                    
By: /s/ Steven M. Smith   Name: Steven M. Smith   Title: Chief Operating Officer
and General Counsel         PUTNAM CAPITAL SPECTRUM FUND   PUTNAM EQUITY
SPECTRUM FUND           By: Putnam Investment Management, LLC                   
  By: /s/ David Glancy   Name: David Glancy   Title:   Portfolio Manager



 



 





